 1   WILLIAM M. KUNTZ, ESQ
     WILLIAM M. KUNTZ, PLC
 2
     4780 Arlington Avenue
 3   Riverside, CA 92504
     (951) 343-3400
 4   FAX (951) 343-4004
     E-Mail: KuntzSSlaw @ sbcglobal.net
 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
                                            FRESNO DIVISION
10
     JOHN JOSEPH SIMMONS, JR.,                     )       CASE NO: 1:19-CV-01162-EPG
11                                                 )
12                                                 )       STIPULATION AND ORDER TO
            Plaintiff,                             )       EXTEND BRIEFING SCHEDULE
13                                                 )
            v.                                     )       (ECF No. 10)
14                                                 )
15   ANDREW SAUL, Commissioner of                  )
     Social Security Administration,               )
16                                                 )
            Defendant.                             )
17                                                 )
18

19          This stipulation is entered into by and between plaintiff JOHN JOSEPH SIMMONS, JR.,
20   (“Plaintiff”) and defendant Andrew Saul, Commissioner of Social Security Administration
21
     (“Defendant”), through their undersigned counsel of record. The parties HEREBY
22
     STIPULATE to extend the time for Plaintiff to prepare and serve his Letter Brief, pursuant to
23

24   numbered paragraph 3. of the August 26, 2019 Case Management Order (“Order”), from

25   February 13, 2020 to March 16, 2020; and to extend all other scheduling dates set forth in the
26   Order accordingly. The Defendant shall prepare and serve his Response to Plaintiff’s Letter
27
     Brief within 35 days after the service of the Plaintiff’s Letter Brief (on or before April 20, 2020).
28

                                                       1
 1           If the parties stipulate to a remand, the stipulation shall be filed with the Court WITHIN
 2
     15 days after the Defendant serves his response on Plaintiff.
 3
             If the Parties do not agree to a remand the Plaintiff shall file and serve an Opening Brief
 4
     with the Court within 30 days. The Defendant’s Responsive Brief shall be filed and served
 5

 6   within 30 days of the filing of Plaintiff’s Opening Brief.

 7           Plaintiff’s Reply Brief shall be filed and served within 15 days after service of
 8
     Defendant’s Brief.
 9
             The reason for the requested extension is that Plaintiff’s counsel required the additional
10
     time to prepare Plaintiff’s Letter Brief due to the press of business and his extremely heavy case
11

12   load.

13   DATED:         February 10, 2020
14
                                                   _/s/ William M. Kuntz___
15                                                 WILLIAM KUNTZ
                                                   Attorneys for plaintiff
16                                                 JOHN JOSEPH SIMMONS, JR.
17
     ////
18
     DATED:         February 10, 2020
19
                                                   MCGREGOR W. SCOTT
20
                                                   United States Attorney
21                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel
22

23
                                                    /s/ - Carolyn B. Chen by
24                                                    WILLIAM M. KUNTZ
                                                   CAROLYN B. CHEN
25                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant
26
                                                   [*By e-mail authorization
27                                                 on February 10, 2020]

28

                                                      2
 1                                                 ORDER
 2
              Pursuant to the Stipulation of the parties (ECF No. 10), the requested extension of time is
 3
     granted. Plaintiff’s Letter Brief is due on or before March 16, 2020. All subsequent deadlines
 4
     are extended accordingly.
 5

 6            IT IS SO ORDERED.

 7

 8
     Dated:     February 10, 2020                          /s/
 9

10                                                  UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
